Mr. Homer A. Foerster Executive Director State Purchasing and General Services Commission L.B.J. State Office Building P.O. Box 13047, Capitol Station Austin, Texas 78711
Re: Whether the State Purchasing and General Services Commission may use excess funds appropriated for construction of a parking garage to fund additional construction of the Travis Building
Dear Mr. Foerster:
You ask whether the State Purchasing and General Services Commission may use excess funds appropriated for construction of a parking garage to fund additional construction to the Travis Building.
The 1982-83 General Appropriations Act, Acts 1981, 67th Leg., ch. 875, art. I, at 3488 (H.B. 656), appropriated $25 million for "[C]onstruction of new State Office Building." (item 9). The 1984-85 General Appropriations Act, Acts 1983, 68th Leg., ch. 1095, art. I, at 5893 (S.B. 179), contains the following riders:
  10. Any unobligated balances remaining as of August 31, 1983, in appropriations made to the State Purchasing and General Services Commission by Acts of the Sixty-seventh Legislature, Regular Session, 1981, for Capital Acquisition, Construction, Repairs and Renovation, Item 10, and by riders, are hereby reappropriated for the same purpose and subject to the same restrictions for the biennium beginning September 1, 1983.
    For the Years Ending August 31, 1984 August 31, 1985 informational sub-listing of projects to be funded from Items 10.b and 10.c (Construction, Repairs and Renovations)
A. Construct Permanent Parking Structure, Capitol Complex $ 7,857,081 $ U.B.
B. Fire/Safety Deficiency Corrections, Capitol Complex 575,611 U.B.
C. Remove and Stabilize Ceiling, Starr Building 324,113 U.B.
D. Remove and Stabilize Ceiling, Supreme Court Building 995,292 U.B.
E. Fire/Security Alarm System, Starr Building 27,110 U.B.
F. Relocation of Mechanical Facilities, Governor's Mansion 38,141 U.B.
G. Seal Exterior, Jones Building 91,831 U.B.
H. Repair Leaking Patios, Reagan and LBJ Buildings 207,519 U.B.
I. Replace Roofing, Supreme Court Building 106,688 U.B.
J. Replace Carpet, Austin Building 219,160 U.B.
K. Energy Conservation Measures, Capitol Complex 473,427 U.B.
L. Replace Gas Turbine Chiller with Electric Drive, Austin Building 490,427 U.B.
M. Seal Areaway Openings, Capital 65,523 U.B.
N. Purchase of Land and Construction of Hangars, Ramps, Office and Maintenance Facilities, Aircraft Pooling Board 3,054,239 U.B.
O. Miscellaneous Projects, Not to Exceed each, Capitol Complex $3,300 100,000 U.B.
P. Renovate French Legation 35,000 U.B.
Q. Repairs to Permanent Parking Structures, Capital Complex 74,102 U.B.
GRAND TOTAL, CONSTRUCTION, REPAIRS AND RENOVATIONS $ 14,735,264 $ U.B.
  11. The State Purchasing and General Services Commission may deviate from the exact sums for each project as may be necessary to fund any project.
The Travis Building is one of the items referred to in rider 10, supra, i.e., a project funded under item 9 of the 1982-83 General Appropriations Act. As a result, the balance of the $25 million which remained unobligated on August 31, 1983, was reappropriated for construction of the Travis Building for the 1984-85 biennium. Rider 11 in the 1984-85 General Appropriations Act authorizes the commission to "deviate from the exact sums for each project as may be necessary to fund any project." If "any project" includes the further construction of the Travis Building described in rider 10, it follows that funds may be transferred from rider 10A, authorizing construction of a "permanent parking structure," for use on the Travis Building.
Rider 11 does not indicate any legislative intent to restrict transfer of funds to or from those items listed in riders 10A-Q. Indeed, it specifically permits deviation for "each project." In our opinion, this language includes any project authorized by the commission's 1984-85 appropriation. Since completion of the Travis Building is provided for in rider 10, we believe it constitutes such a project. To construe rider 11 otherwise would be to thwart completion of the Travis Building, when authorized unexpended funds exist from another, already completed, project. We do not address whether funds may be transferred under rider 11 if the specific projects in riders 10A-Q from which transfer is contemplated were not completed. We do not believe the legislature could have intended this result. Accordingly, the State Purchasing and General Services Commission may use excess funds appropriated for construction of a parking garage to fund additional construction of the Travis Building.
 SUMMARY
The State Purchasing and General Services Commission is authorized to use excess funds appropriated during the 1984-85 biennium for a parking garage to fund additional construction of the Travis Building.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Tom Green First Assistant Attorney General
  David R. Richards Executive Assistant Attorney General
  Rich Gilpin Chairman, Opinion Committee
  Prepared by Rick Gilpin Assistant Attorney General